EXAMINER'S AMENDMENT
1.  	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
 	Authorization for this examiner's amendment was given in a telephone interview with Judy R. Naamat on 12/20/2021. 
Note- See New Set of Amended claims at the end of the action.
Allowable Subject Matter
2.	This office action is a response to amendments submitted on 10/27/2021 and subsequent examiner's amendment agreed on 12/20/2021.
3.	Claims 1-2, 4, 6, 8-19, 21 and 23-25 are allowed.
4. 	The following is an examiner’s statement of reasons for allowance:
5.	Abdel-baqi (US 20160276825 A1), RADOV et al. (WO2016178667), Koening et al. (US 20180254735 A1) and Pal et al. (US 20170175748 A1) are the closest prior art disclosed.
	However, regarding Claim 1 and its corresponding method claim 18 the prior arts disclosed above do not teach or fairly suggest alone or in combination “a stator of a motor with first and second A-phase windings electrically connected in parallel at a first end of the first and second A-phase windings to an inverter by an A-phase lead and first and second B-phase windings electrically connected in parallel at a first end of the first and second B-phase windings to the inverter by a B-phase lead, an A-phase current sensor sensing current along the A-phase lead and a B-phase current sensor sensing current along the B-phase lead; a first neutral bus within the total current phase flow for imbalance based on a comparison of the currents measured in the A-phase and B-phase leads to a total phase current imbalance value; when the total current phase flow is determined to be balanced, determining whether there is an imbalance of current phase flow per phase based on a comparison of a differential between the first and second voltages during operation of the stator and a voltage imbalance value; and taking countermeasures for operation of the stator based on a determination that there is an imbalance of the total current phase flow or an imbalance of the current phase flow per phase”.
	The claims proposed an specific connection of the windings and phase leads than in combination with the specific steps such as comparing the currents measured in the A-phase and B-phase leads to a total phase current imbalance value; when the total current phase flow is determined to be balanced, determining whether there is an imbalance of current phase flow per phase based on a comparison of a differential between the first and second voltages during operation of the stator and a voltage imbalance value; and taking countermeasures for operation of the stator based on a determination that there is an imbalance of the total current phase flow 

New Set of Amended claims (Examiner Amendment)
6.	The Claims have been amended as follow:

1.	(Currently Amended) An electrical machine, comprising:
a stator of a motor with first and second A-phase windings electrically connected in parallel at a first end of the first and second A-phase windings to an inverter by an A-phase lead and first and second B-phase windings electrically connected in parallel at a first end of the first and second B-phase windings to the inverter by a B-phase lead, an A-phase current sensor sensing current along the A-phase lead and a B-phase current sensor sensing current along the B-phase lead;
a first neutral bus within the stator connected to the first A-phase winding at a second end of the first A-phase winding and further connected to the first B-phase winding at a second end of the first B-phase winding, the first neutral bus having a first voltage sensor configured to sense a first voltage;
a second neutral bus within the stator connected to the second A-phase winding at a second end of the second A-phase windings and further connected to the second B-phase 
a controller coupled to each of the A-phase and B-phase leads and to each of the first and second voltage sensors, the controller configured to:
	monitor total current phase flow for imbalance based on a comparison of the currents measured in the A-phase and B-phase leads to a total phase current imbalance value; 
	when the total current phase flow is determined to be balanced, determining whether there is an imbalance of current phase flow per phase based on a comparison of and a voltage imbalance value; and
	taking countermeasures for operation of the stator based on  determination that there is an imbalance of the total current phase flow or an imbalance of the current phase flow per phase , wherein the countermeasures include de-rating or removing power applied to one or more of the of the A-phase and B-phase leads‎.

2.	(Previously Presented) The electrical machine as recited in claim 1, wherein the  A-phase current sensor senses a current along the A-phase lead outside of the motor and the B-phase current sensor senses a current along the B-phase lead outside of the motor.

3.	(Canceled) 



5.	(Canceled) 

6.	(Currently Amended) The electrical machine as recited in claim 1[[5]], further comprising parallel first and second C-phase windings, wherein the first C-phase winding is connected to the first neutral bus and the second C-phase winding is connected to the second neutral bus. 

7.	(Canceled)

8.	(Previously Presented) The electrical machine as recited in claim 1, further comprising  a first sensor lead connected to the first voltage sensor and a second sensor lead connected to the second voltage sensor.

9.	(Previously Presented) The electrical machine as recited in claim 1, wherein the first and second sensor leads have a small wire gauge relative to the A-phase and B-phase leads.



11.	(Previously Presented) The electrical machine as recited in claim 1, wherein the electrical machine is a dual-phase or a three-phase alternating current (AC) power electrical machine.

12.	(Original) The electrical machine as recited in claim 1, wherein the electrical machine is a motor electrical machine.

13.	(Original) The electrical machine as recited in claim 1, wherein the electrical machine is a generator electrical machine.

14.	(Original) The electrical machine as recited in claim 1, wherein the electrical machine is motor/generator.

15.	(Previously Presented) An electrical machine arrangement, comprising:
a motor electrical machine as recited in claim 1 including 
a motor controller including the inverter and the controller.



17.	(Previously Presented) The electrical machine arrangement as recited in claim 15, further comprising a phase lead connected to the first and second windings and a first sensor lead connected to the first voltage sensor and a second sensor lead connected to the second voltage sensor, wherein the first and second sensor leads have a wire gauge size that is smaller than that of the A-phase and B-phase leads.

18.	(Currently Amended) A method of monitoring current imbalance in an electrical machine, comprising:
applying current to first and second A-phase windings and B-phase windings arranged electrically in parallel in a stator;
sensing an A-phase current along an A-phase lead connected between a first end of the first and second A-phase windings and an inverter;
sensing a B-phase current along a B-phase lead connected between a first end of the first and second B-phase windings and then inverter;
sensing, within the stator at a first neutral bus, a first voltage in the first neutral bus connected to the first A-phase winding at a second end of the first A-phase winding and further connected to the first B-phase winding at a second end of the first B-phase winding;
sensing, within the stator at a second neutral bus, a second voltage in the second neutral bus connected to the second A-phase winding at a second end of the second A-phase 
comparing the first and second voltages; and 
monitoring for a total current phase imbalance based on a comparison of the currents measured in the A-phase and B-phase leads to a total phase current imbalance value;
when the total current phase flow is determined to be balanced, determining whether there is an imbalance of current phase flow per phase based on a comparison of and a voltage imbalance value; and 
taking countermeasures for operation of the electrical machine based on determination that there is an imbalance of the total current phase flow or an imbalance of the current phase flow per phase, wherein the countermeasures include de-rating or removing power applied to one or more of the of the A-phase and B-phase leads.

19.	(Original) The method as recited in claim 18, wherein applying current to the first and second phase windings includes applying alternating current to the first and second phases with a common phase.

20.	(Canceled) 

21.	(Previously Presented) The electrical machine as recited in claim 1, wherein the first and second voltage sensors are included in the stator.

22.	(Canceled) 

23.	(Previously Presented)  The electrical machine as recited in claim 1, wherein power is removed from a subset of the A-phase and B-phase windings for identifying which of the A-phase and B-phase windings has the detected current phase imbalance. 

24.  	(Previously Presented)  The electrical machine as recited in claim 1, wherein the countermeasures include changing power to the identified A-phase winding or  B-phase winding. 
25.  	(Previously Presented)  The electrical machine as recited in claim 1, wherein the first and second neutral busses are elongated buses, wherein the first and second voltage sensors are disposed at different locations along first and second neutral busses as the second ends of the second A-phase and B-phase windings.

Conclusion
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L CARRASQUILLO/
Primary Examiner, Art Unit 2846